Case 1:17-cv-07405-KAM-VMS Document 49 Filed 03/29/19 Page 1 of 4 PageID #: 197




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK

  JOSHUA PORTER and SHARKEY
  SIMMONS, Individually and on Behalf of
  All Others Similarly Situated,

                                Plaintiffs,
                                                               17 Civ. 7405 (KAM)(VMS)
  -against-


  MOOREGROUP CORPORATION, JOHN
  MOORE, GARY MOORE and MARTIN
  MOORE, Jointly and Severally,

                                Defendants.


               DECLARATION OF BRENT E. PELTON, ESQ. IN SUPPORT OF
             PLAINTIFFS’ MOTION FOR LEAVE TO AMEND THE COMPLAINT

 I, Brent E. Pelton, declare under penalty of perjury that the following is true:

        1.      I am an attorney for the plaintiff in this action. I make this declaration in connection

 with Plaintiffs’ Motion for Leave to Amend the Complaint (“Motion to Amend”), filed

 contemporaneously herewith.

        2.      Named Plaintiffs Joshua Porter and Sharkey Simmons (the “Named Plaintiffs”)

 commenced this collective action on behalf of themselves and all on behalf of all others similarly

 situated by filing Plaintiffs’ Collective Action Complaint on December 20, 2017. (Dkt. No. 1). A

 copy of the filed Collective & Class Action Complaint is attached hereto as Exhibit A.

        3.      Defendants Mooregroup Corporation, John Moore, Gary Moore and Martin Moore

 (collectively, “Mooregroup” or “Defendants”) filed their Answer to the Collective & Class Action

 Complaint on February 23, 2018. (Dkt. No. 14).
Case 1:17-cv-07405-KAM-VMS Document 49 Filed 03/29/19 Page 2 of 4 PageID #: 198




        4.      The parties stipulated to conditional certification of an FLSA § 216(b) collective

 and dissemination of notice. (Dkt. No. 19). The Court approved the parties’ stipulation. (Dkt. No.

 21).

        5.      Four (4) individuals opted into this Action (the “Opt-in Plaintiffs”), including

 Emanuel Colajay Rivera. (Dkt. No. 27).

        6.      On November 9, 2018, Plaintiffs filed a pre-motion letter regarding their anticipated

 motion for leave to amend the Class & Collective Action Complaint to add Opt-in Plaintiff Rivera

 as a Named Plaintiff and Baldwin Harbor Contracting Corp. as a Defendant, based on Plaintiff

 Rivera’s experience of receiving checks from that entity for a portion of his employment with

 Mooregroup. (Dkt. No. 31). The Court scheduled a pre-motion conference to address Plaintiffs’

 request for November 29, 2018, which was later adjourned to November 30, 2018. (See Orders of

 the Court dated Nov. 21, 2018 and Nov. 27, 2018). On November 27, 2018 Defendants filed a

 letter opposing the amendment in part. (Dkt. No. 33).

        7.      This office was contacted by Plaintiffs Simmons and Rivera to report extremely

 similar and highly disturbing incidents that occurred on November 27, 2018. Plaintiffs Simmons’s

 and Rivera’s account of the incident follows:

        8.      Plaintiffs Simmons and Rivera described the following to our office: On November

 27, 2018, an individual impersonating an IRS agent showed up at the residences of Plaintiffs

 Simmons and Rivera. The visits occurred approximately thirty (30) to forty-five (45) minutes

 apart between approximately 8:00 pm and 9:00 pm.

        9.      Plaintiff Rivera did not speak with the individual but listened to the conversation

 from his second-floor apartment. His wife and his landlord, who lives on the first floor of the

 building, spoke with the individual. Rivera believes that the individual showed some paper or



                                                  2
Case 1:17-cv-07405-KAM-VMS Document 49 Filed 03/29/19 Page 3 of 4 PageID #: 199




 documentation to identify himself as an IRS agent. The individual informed Rivera’s wife and his

 landlord that Rivera “owed taxes for the time period that he worked for Mooregroup” and that

 “any more that [Rivera] received from the lawsuit would have to be paid to the IRS.” The

 individual further stated that the only way for the “problem to go away” was for Rivera to “drop

 the lawsuit.” The individual did not leave any paperwork with Rivera’s wife or landlord.

        10.     That same evening, Simmons answered his door to an individual who likewise

 represented himself as an IRS agent. The individual made extremely similar statements to

 Simmons. During the conversation, Simmons observed that the individual possessed paperwork

 showing Simmons’s and Plaintiff Porter’s names. The individual did not leave any paperwork

 with Simmons.

        11.     Neither individual has received any correspondence from the IRS relating to this

 matter. Simmons contacted by the IRS shortly after the interaction, and the IRS confirmed that

 they had not sent anyone to his residence.

        12.     Plaintiffs strongly believe that it was the same individual who accosted both

 Simmons and Rivera at their homes and that this individual is an agent of Defendants who acted

 with the sole purpose of intimidating Simmons and Rivera into dropping their participation in this

 lawsuit.

        13.     On November 29, 2018, Plaintiffs submitted a letter to the Court describing the

 retaliation incidents. (Dkt. No. 34).

        14.     At the Court conference, Defendants were instructed to file a letter by December 7,

 2018, informing the Court and Plaintiffs whether they would consent to the filing of an amended

 complaint. (See Order of the Court dated Nov. 30, 2018). Subsequently, following the withdrawal

 and appearance of two sets of counsel, Defendants’ final deadline to make this submission was



                                                 3
Case 1:17-cv-07405-KAM-VMS Document 49 Filed 03/29/19 Page 4 of 4 PageID #: 200




 extended to February 5, 2019. (See Dkt. Nos. 36, 38, 40, 42-54; Orders of the Court dated Jan. 8,

 2019, Jan. 23, 2019). On that day, Defendants notified the Court that they would not consent to

 the filing of an amended complaint and set forth the briefing schedule consented to by the parties.

 (Dkt. No. 41).

        15.       Plaintiffs’ proposed Amended Class & Collective Action Complaint is attached

 hereto as Exhibit B.



        I declare under penalty of perjury that the foregoing is true and correct. Executed on this

 27th day of February, 2019.

                                              /s/ Brent E. Pelton

                                       Brent E. Pelton, Esq. (BP 1055)
                                       PELTON GRAHAM LLC
                                       111 Broadway, Suite 1503
                                       New York, New York 10006
                                       Tel.: (212) 385-9700, Fax: (212) 385-0800
                                       pelton@peltongraham.com

                                  Attorneys for Plaintiffs, the FLSA Collective and putative Class




                                                 4
